Citation Nr: 1000159	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  

In June 2009, the Veteran testified at a travel board hearing 
over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.   


FINDINGS OF FACT

1.  The evidence shows that it is at least as likely as not 
that the Veteran's bilateral hearing loss is related to his 
period of active service.  

2.  The evidence shows that it is at least as likely as not 
that the Veteran's tinnitus is related to his period of 
active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for bilateral hearing loss and tinnitus.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection 

The Veteran asserts service connection for bilateral hearing 
loss and tinnitus on the basis that he developed the 
conditions due to in-service, non-combat-related acoustic 
trauma.  In support, in his statements, the Veteran reports 
that the conditions have been chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The Veteran's military occupational specialty was that of a 
trim field wireman in an artillery battery where he was 
likely exposed to acoustic trauma in the form of gunfire 
noise, given that such exposure is consistent with his duties 
of stringing communication wire lines to the impact areas 
during firing exercises.  As such, VA must presume the 
occurrence of the in-service injuries.  

VA medical records dated in September 2006 and October 2006 
reveal that the Veteran was diagnosed with mild sloping to 
moderate combined sensorineural hearing loss in the right ear 
and mild sloping to essentially moderate to moderate-to-
severe combined sensorineural hearing loss in the left ear.  

On VA examination in February 2007, the Veteran was afforded 
a VA audiological evaluation that revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
50
50
LEFT
20
40
60
55
55

The averages were 45 in the right ear and 52.5 in the left 
ear.  The examiner diagnosed the Veteran with mild sloping to 
moderate combined sensorineural hearing loss in the right 
ear, mild sloping to essentially moderate to 
moderate-to-severe combined sensorineural hearing loss in the 
left ear, and bilateral tinnitus.  She opined that the 
Veteran's hearing loss was less likely than not related to 
his period of service because the Veteran had exhibited 
normal hearing upon discharge from service.  She also found 
that the Veteran's tinnitus was less likely than not related 
to his period of service because the Veteran had reported at 
a September 2006 treatment session that his tinnitus had only 
started a couple of months earlier.  The examiner concluded 
that the Veteran's tinnitus had began in 2006, which was 37 
years after military discharge.  

In a January 2008 letter, the Veteran's private treating 
physician opined that the Veteran's significant hearing loss 
was likely to be service-related and recommended that he 
obtain hearing aids.  

The Veteran and his wife testified before the Board at a 
travel board hearing in June 2009.  Testimony revealed, in 
pertinent part, that the Veteran had experienced hearing 
difficulties since his discharge from service.  The Veteran 
testified that he had suffered from tinnitus since his 
discharge from service but that because it was intermittent 
in nature, he had reported at the September 2006 VA treatment 
session that it had started up a few months previously.  He 
reported that although he had worked at a cabinet factory, he 
had minimal occupational noise exposure because he had solely 
worked in the back area in the loading docks where it had not 
been noisy.  He additionally asserted that although he went 
hunting with his son once a year, no shots were fired in the 
majority of the hunting trips.  The Veteran's wife testified 
that she had met the Veteran in 1969, and that he had 
suffered from hearing difficulties since she had known him.        

The Board recognizes the Veteran's contentions that he has 
had continuous hearing loss and tinnitus since his discharge 
from service in August 1969.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board assigns low probative weight to the February 2007 
VA examiner's negative nexus opinion regarding the Veteran's 
hearing loss and tinnitus because the examiner had failed to 
address the Veteran's report of a continuity of symptoms.  
The Board instead notes that the January 2008 private 
physician had found that the Veteran's hearing loss was 
likely related to service.  Furthermore, the Board finds the 
Veteran to be both competent and credible to testify as to 
having continuous hearing loss and tinnitus since his 
discharge from service in August 1969.  Similarly, the Board 
finds that the Veteran's wife is both competent and credible 
to testify as to the Veteran having continuous hearing loss 
since she met him in 1969.     

Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for bilateral hearing loss and 
tinnitus is warranted, and the claims must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


